Edward S. Silver, J.
The court, on its own motion, strikes the objections, which are the usual omnibus objections, to the propounded instrument, as the contestant’s financial interest is the same under the will as it would be in the event of intestacy. *210Section 147 of the Surrogate’s Court Act enumerates the persons who may file objections to a will offered for probate, and the cases construing that section hold that a person, in order to contest the probate of a will, must have a financial interest to protect or stand to gain by the denial of probate. (Matter of Haddock, 22 Misc 2d 694; Matter of Bahrenburg, 200 Misc. 959, and cases cited therein.) Accordingly, the motion for an order of preclusion is deemed academic.